After further consideration the writer is disposed to recede from the ruling made by this court in its former opinion, holding that the trial judge's charge on the burden of proof was erroneous; but he is not authorized by the court to do more than suggest, that upon another trial the charge be so framed as to obviate the objection urged against it. This can be easily done by changing the last phrase so as to read: "If it [the company] has failed to establish at least one of its defenses" etc.; instead of "if it has failed to establish any one of them," as the charge now reads.
But this court is still unanimously of the opinion that the trial court erred in admitting the testimony of the witness Dashiel, as pointed out in our former opinion, and as that testimony may have influenced the jury in deciding against appellant, the judgment of this court awarding a new trial was correct, and this motion will be overruled. Motion overruled.
Reversed and remanded. *Page 615